DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jomon et al (9,509,004).
Jomon et al disclose a fuel cell system and control method, wherein the system comprises an inverter 83, fuel cells 10 having a catalyst, hydrogen fuel tank and supply unit,  a cell voltage meter to measure a cell voltage, a controller to control the operational state of the fuel cell, wherein the voltage meter determines the voltage such that the controller lowers the power to an idling state to perform the recovery and would determine the power of the cell to determine when to begin the recovery process to remove the oxide layer. These values for the control operations and the times for the processes and steps are predetermined as required by the instant claims 1, 2, 4, 5, 7, 8, 10 and 11.  The system further comprises controls to supply to external supply sites. The controller controls the power conversation of the inverter and power to external supply sites based upon the execution of the recovery (oxide removal) process as required by claims 3, 6, 9.


    PNG
    media_image1.png
    372
    267
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    299
    263
    media_image2.png
    Greyscale


Therefore, the system of the reference meets the limitations for the system and method of the instant claims 1-11. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsasue et al (10,158,134) is cited for its teaching of a similar system, wherein the controller determines the pressure differences to control the recovery process.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722